587 F.2d 279
Effie Lee WATKINS, Plaintiff-Appellee, Appellant,v.UNITED STATES of America, Defendant-Appellee,Government Employees Insurance Company, Defendant-Appellant.
No. 77-1321.
United States Court of Appeals,Fifth Circuit.
Jan. 3, 1979.

Appeals from the United States District Court for the Southern District of Georgia, Anthony A. Alaimo, Chief Judge.
Leonard O. Fletcher, Jr., C. Thompson Harley, Augusta, Ga., for defendant-appellant.
Thomas R. Burnside, Jr., James B. Wall, Augusta, Ga., J. Cecil Davis and E. Purnell Davis, Warrenton, Ga., Dempster, Yokley, Fuchs, & Barkett, Sikeston, Mo., for Effie Lee Watkins.
William T. Moore, Jr., U. S. Atty., Edmund A. Booth, Jr., Asst. U. S. Atty., Augusta, Ga., for the U.S.
Before GOLDBERG, SIMPSON and CLARK, Circuit Judges.
PER CURIAM:


1
We have heard oral argument and carefully examined the record and the briefs in this appeal.  We affirm on the basis of the opinion and order of the trial judge, The Honorable Anthony A. Alaimo, appearing at 462 F.Supp. 980, (D.C.).  We find his opinion to be well-reasoned and thoroughly documented.


2
AFFIRMED.